DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,530,635 B2 (hereinafter Boyadzhyan ‘635). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 5 of Boyadzhyan ‘635 teaches a method of determining the amount of lacosamide in a sample, said method comprising purifying lacosamide from said sample by high performance liquid chromatography, ionizing lacosamide and an internal standard to produce at least one lacosamide ion and at least one internal standard ion detectable by mass spectrometry; determining the amount of said at least one lacosamide ion and the amount of said at least one internal standard ion to determine the amount of lacosamide in the sample.
g/ml and 0.5g/ml, inclusive. 
	It would have been obvious to one of ordinary skill in the art to adjust the parameters of the system of ‘635 (e.g. mode of ionization, ion spray source, or operational parameters of the mass spectrometer) to achieve a lower limit of quantitation within the claimed range, as a matter of routine experimentation (all of these parameters are easily adjusted by one of ordinary skill in the art) for the purpose of optimizing a known result-effective variable (the lower limit of quantitation which is known to be a measure of the sensitivity of the analysis) with no unexpected result.  See MPEP 2144.05 II A [R-10.2019]).
Claims 2-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of  Boyadzhyan ‘635 in view of Kim (Kim et al, “Liquid Chromatography-Tandem Mass Spectrometry for Quantification of Lacosamide, an Antiepileptic Drug, in Rat Plasma and its Application to Pharmacokinetic Study“, Biomedical Chromatography, vol. 26 (3) p. 371-376, 2011).
	Regarding claim 2, claim 5 of Boyadzhyan ‘635 does not teach that the mass spectrometry is tandem mass spectrometry.
	Kim teaches that the mass spectrometry is tandem mass spectrometry (p. 372 col. 1, “LC/MS/MS Analysis”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Boyadzhyan ‘635 to have tandem mass spectrometry, 
	Regarding claims 3-4, claim 5 of Boyadzhyan ‘635 does not teach that the sample is a body fluid or plasma.
Kim teaches that the sample is a plasma (rat plasma, p. 372 col. 1 “Sample Preparation”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Boyadzhyan ‘935 to quantify lacosamide in rat plasma as taught by Kim, in order to perform pharmokinetic studies on rats as described by Kim. 
Regarding claim 6, claim 5 of Boyadzhyan ‘635 does not teach that the ionizing is conducted in positive ion mode.
Kim teaches that the ionizing is conducted in positive ion mode (p. 372 col. 2 paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Boyadzhyan ‘635 to have the positive ion mode ionization taught by Kim, as a matter of selecting a known ionization mode used in the art for lacosamide with no unexpected result.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7 and 9 respectively of U.S. Patent No. 9,823,227 B2 (hereinafter Boyadzhyan ‘227).
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8 respectively of U.S. Patent No. 10,509,016 B2 (hereinafter Boyadzhyan ‘016).

Regarding claim 1, claim 1 of Boyadzhyan ‘227 (claim 1 of Boyadzhyan 016) teaches a method of determining the amount of lacosamide in a sample, said method comprising purifying lacosamide from said sample by high performance liquid chromatography, ionizing lacosamide and an internal standard to produce at least one lacosamide ion and at least one internal standard ion detectable by mass spectrometry; determining the amount of said at least one lacosamide ion and the amount of said at least one internal standard ion to determine the amount of lacosamide in the sample.
	Boyadzhyan ‘227 does not teach that the method has a lower limit of quantitation between 20g/ml and 0.5g/ml, inclusive. 
	It would have been obvious to one of ordinary skill in the art to adjust the parameters of the system of ‘227 to achieve a lower limit of quantitation within the claimed range, for the reasons argued above.
Regarding claim 2, claim 2 of Boyadzyhan ‘227 (claim 2 of Boyadzhyan ‘016) teaches that the mass spectrometry is tandem mass spectrometry.
Regarding claim 3, claim 4 of Boyadzhyan ‘227 (claim 3 of Boyadzhyan ‘016) teaches that the sample is a body fluid.
Regarding claim 4, claim 5 of Boyadzhyan ‘227 (claim 4 of Boyadzhyan ‘016)  teaches that the sample is plasma or serum.
Regarding claim 5, claim 7 of Boyadzhyan ‘227 (claim 6 of Boyadzhyan ‘016) teaches that said internal standard is lacosamide-D3.
Regarding claim 6, claim 9 of Boyadzhyan ‘227 (claim 8 of Boyadzhyan ‘016) teaches that the ionizing is conducted in positive ion mode.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Boyadzhyan ‘227.
Regarding claim 1, claim 10 of Boyadzhyan ‘227 teaches a method of determining the amount of lacosamide in a sample, said method comprising purifying lacosamide from said sample by high performance liquid chromatography, ionizing lacosamide and an internal standard to produce at least one lacosamide ion and at least one internal standard ion detectable by mass spectrometry; determining the amount of said at least one lacosamide ion and the amount of said at least one internal standard ion to determine the amount of lacosamide in the sample, wherein said method has a lower limit of quantitation within the range of 20mg/ml and 0.5mg/ml inclusive.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 respectively of U.S. Patent No. 10,712,319 B2 (hereinafter Boyadzhyan).
Regarding claim 1, claim 1 of Boyadzhyan teaches a method of determining the amount of lacosamide in a sample, said method comprising purifying lacosamide from said sample by high performance liquid chromatography, ionizing lacosamide and an internal standard to produce at least one lacosamide ion and at least one internal 
Regarding claim 2, claim 2 of Boyadzyhan teaches that the mass spectrometry is tandem mass spectrometry.
Regarding claim 3, claim 3 of Boyadzhyan teaches that the sample is a body fluid.
Regarding claim 4, claim 4 of Boyadzhyan teaches that the sample is plasma or serum.
Regarding claim 5, claim 5 of Boyadzhyan teaches that said internal standard is lacosamide-D3.
Regarding claim 6, claim 6 of Boyadzhyan teaches that the ionizing is conducted in positive ion mode.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim.
Regarding claim 1, Kim teaches a method of determining the amount of lacosamide in a sample, said method comprising:
Purifying lacosamide from said sample by high performance liquid chromatography (p. 372 col. 1, “LC/MS/MS Analysis”);
Ionizing lacosamide and an internal standard (calibration standard, p. 372 col 1 “Preparation of calibration standards and quality control solutions”) to produce at least one lacosamide ion and at least one internal standard ion detectable by mass spectrometry;
Determining the amount of said lacosamide ion and the amount of said internal standard ion by mass spectrometry (MS/MS, p. 372 col. 2 paragraph 1); and
Comparing the amount of said at least one internal standard ion to determine the amount of lacosamide ion in the sample (quantification, p. 372, col. 2 paragraph 1).
	Kim does not teach that the method has a lower limit of quantitation between 20g/ml and 0.5g/ml, inclusive. 
	It would have been obvious to one of ordinary skill in the art to adjust the parameters of the system of Kim (e.g. mode of ionization, ion spray source, or operational parameters of the mass spectrometer) to achieve a lower limit of quantitation within the claimed range, as a matter of routine experimentation (all of these parameters are easily adjusted by one of ordinary skill in the art) for the purpose of optimizing a known result-effective variable (the lower limit of quantitation which is 
	Regarding claim 2, Kim teaches that the mass spectrometry is tandem mass spectrometry (p. 372 col. 1, “LC/MS/MS Analysis”)
	Regarding claim 3, Kim teaches that the sample is a body fluid (rat plasma, p. 372 col. 1 “Sample Preparation”).
	Regarding claim 4, Kim teaches that the sample is plasma.
	Regarding claim 6, Kim teaches that the ionizing is conducted in positive ion mode (p. 372 col. 2 paragraph 1).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Blakely (US 20070199084 A1) and in further view of Cawello (US 20130251813 A1).
Regarding claim 5, Kim teaches all the limitations of claim 1 as described above.  Kim does not teach that the internal standard is lacosamide-D3.
Blakely teaches that it is known in ESI tandem mass spectroscopy to use an isotope labeled version of an analyte as an internal standard (paragraph 103).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kim to have lacosamide-D3 as the internal standard, based on the teaching of Blakely that it is common to select an isotope-labeled version of the analyte as the internal standard in mass spectrometry, and the teaching of Cawallo that deuterated lacosamide can be easily prepared by “conventional procedures using appropriate isotopic variations of the reagents” (paragraph 136).  The specific selection of lacosamide-D3 would be a matter of selection from a set of known 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID E SMITH/Examiner, Art Unit 2881